HORTON, Judge.
This appeal is from a final decree dismissing a creditor’s bill brought on behalf of the appellant, General Electric Supply Company. The bill alleged that Emanuel Electric Co., Inc., was organized and used to defraud creditors and particularly the appellant. General Electric Supply Company sought to obtain satisfaction of its judgment obtained in previous litigation against Emanuel Electric Co., Inc., by reaching the assets of the individual stockholders of the debtor corporation and the assets of Edmanuel, Inc., the stockholders of which were the same as the debtor corporation. The final decree of dismissal came after the chancellor heard voluminous testimony and considered many evidentiary exhibits.
In the final decree, the chancellor found the debtor corporation was organized for a valid purpose with assets exceeding liabilities by some $27,000. The chancellor further found that the appellant had constructive if not actual knowledge that it was dealing with a corporation. There was no evidence to show that the debtor corporation attempted to place assets beyond the reach of the judgment creditor. Cf. Central Bank & Trust Co. v. Davis, Fla.1958, 102 So.2d 600.
 The findings of fact were based, to some extent, on conflicting evidence. The conflicts were resolved by the chancellor and our review of the record indicates that his findings were fully justified and should not be disturbed.
Affirmed.
CARROLL, CHAS., C. J., and PEARSON, J., concur.